Citation Nr: 1200622	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had active service, including from May 1966 until May 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the cause of the Veteran's death.  The appellant appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in March 2011.  

In a VA Form 9 filed in October 2008, the appellant withdrew her claims for pension and accrued benefits.  She confirmed this withdrawal on the record during the March 2011 hearing.  As such, those claims are not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish entitlement to service connection for the cause of the Veteran's death.  A death certificate shows that the Veteran died on April [redacted], 2007, and that the immediate cause of his death was probable myocardial infarction, with hypertension and hyperlipidemia listed as significant conditions contributing to death but not resulting in the underlying cause.  At the time of his death, the Veteran was service-connected for residuals of a lumbar laminectomy with low back pain syndrome, with a 20 percent disability rating; residuals of a left medial meniscectomy with patellofemoral pain, with a 10 percent disability rating; tinnitus, with a 10 percent disability rating; and noncompensable bilateral hearing loss.

The appellant has several theories of entitlement for service connection for the cause of death of the Veteran.  Per her March 2011 Board hearing testimony, her first theory was that the Veteran had hypertension in service and that his death was thus directly related to his service.  A March 2011 opinion from K.L.S., D.O., opines that the Veteran had blood pressure readings in the pre-hypertensive range during active service, and that a fasting glucose of 114 on his retirement examination demonstrated impaired fasting glucose, which is the precursor for Type 2 diabetes.  It is also asserted that the Veteran had markedly high cholesterol values during active service.

The appellant also contends that the Veteran served in Korea and Thailand and that due to his job duties he was exposed to herbicides while traveling as a communication specialist to different locations.  She thus essentially contended that the Veteran was exposed to Agent Orange in service and that he subsequently died due to that exposure.

Finally, in an April 1, 2011 letter, Dr. E.L.B. found that it was possible that the Veteran's chronic pain condition led to his elevated blood pressure, which may have contributed to his myocardial infarction and unfortunately his death.  Her last theory of entitlement thus appears to be that the Veteran's chronic pain due to his service-connected disabilities that led him to develop hypertension, which resulted in his death.

At the outset, the Board observes that the Veteran's service treatment records (STRs) and service personnel records (SPRs) which had been associated with the claims folder have been misplaced.  The Board has attached administrative e-mail communications regarding the chain of custody of these records.  Unfortunately, an administrative search to obtain the current location of these records has been unavailing.  The Board must defer consideration of this claim pending additional efforts to reconstruct the record.

Regardless, the Board accepts as established facts the summary of laboratory findings and blood pressure readings documented in the March 2011 private medical opinion.

Following the Veteran's May 1996 discharge from service, he received a general VA examination in July 1996.  The Veteran reported a history of hypertension, but reported that he never took any medications and that it was possibly stress related.  At that time, the Veteran had blood pressure readings of 138/82, 126/74, and 128/82.  After exercise, he had a blood pressure reading of 154/82 which returned to 126/78.  The VA examiner did not diagnose the Veteran with hypertension at that time.

In subsequent VA medical records, medical providers generally found elevated blood pressure readings.  However, a VA medical provider did not diagnose the Veteran with hypertension until August 2001.  Medical records from the Reynolds Army Community Hospital (RACH) similarly showed that the Veteran received treatment for hypertension prior to his death.

The Board notes that when the RO originally requested records from the RACH, it had limited its request to records from January 2005 until December 2006.  Records from prior to that time, including from the Veteran's service, are not associated with the claims file.  Given the March 2011 medical opinion from Dr. K.L.S. of the RACH, VA must assist the appellant in obtaining complete records from this facility.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

While the SPRs are not currently associated with the claims file, the record does establish that the Veteran served as a Field Radio Operator with Indochina or Korean Service from January 1967 to March 1969, and from November 1969 to November 1971.  He was reportedly assigned to "HHC 502d MiBn" from February 1968 to March 1969.  For this service, the Veteran was awarded the Vietnam Service Medal, the National Defense Service Medal, and the Republic of Vietnam Campaign Medal.  It is unknown, however, the Veteran's actual locations during his overseas service in support of the Vietnam War.

The Board observes that, in July 2004, the Veteran applied for VA's Agent Orange Registry and underwent an Agent Orange examination.  On remand, the RO should obtain all administrative materials associated with the Veteran's VA Agent Orange Registry application as well as complete medical records associated with his Agent Orange examination conducted in July 2004.  It is possible that these records may contain a description from the Veteran of his service in this time period.

Furthermore, to the extent possible, the RO should obtain any available information concerning the Veteran's awards of the Vietnam Service Medal, the National Defense Service Medal, and the Republic of Vietnam Campaign Medal as well as the unit history of the "HHC 502d MiBn" from February 1968 to March 1969.

The Board next notes that medical opinion is deemed necessary to decide this claim.  In this respect, the appellant has submitted two separate medical opinions supporting this claim.  Thus, on remand, a VA examiner is requested to determine whether the Veteran had chronic hypertension and/or Type 2 diabetes mellitus since service, and whether his service-connected disabilities materially or substantially contributed to the cause of his death, including by causing or aggravating hypertension, which Dr. E.L.B. noted was a possibility in an April 1, 2011 letter.



Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate the Veteran's STRs and SPRs with consideration given to the e-mail communications between August and December 2011.  If either cannot be found, the RO should take all available steps to reconstruct the record.

2.  Obtain all administrative materials associated with the Veteran's VA Agent Orange Registry application as well as complete medical records associated with his Agent Orange examination conducted in July 2004.

3.  Obtain any available information concerning the Veteran's awards of the Vietnam Service Medal, the National Defense Service Medal, and the Republic of Vietnam Campaign Medal as well as the unit history of the "HHC 502d MiBn" from February 1968 to March 1969.

4.  Complete clinical records of the Veteran's treatment at the Lawton OK Outpatient clinic from January 2004 to the April 2007.

5.  Obtain complete records from Reynolds Army Community Hospital (RACH) for the time period from at least May 1996 until April 2007.

6.  Upon completion of the above, determine whether any additional development under M21-1MR, Part IV, Subpart ii, 2.C.10.p and 2.C.10.q is required to determine whether the Veteran's duty during the Vietnam era involved herbicide exposure in either Korea or Thailand.  

7.  Upon completion of the above, forward the claims folder to an appropriately qualified doctor of medicine to provide opinion on the following questions:

      a) whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hypertension first manifested during active service;

      b) whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's diabetes mellitus first manifested during active service or within one year of service discharge in May 1996; and

      c) whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's chronic pain associated with service-connected disabilities of residuals of a lumbar laminectomy with low back pain syndrome, residuals of a left medial meniscectomy with patellofemoral pain, tinnitus, and bilateral hearing loss caused or aggravated beyond the normal progress of the disorder his hypertension disability?
      
The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

For purpose of examination and opinion, the examiner is specifically requested to consider and address the following:

* accept as an established fact that the Veteran had a fasting glucose of 114 in May 1996;
* accept as an established fact that the Veteran had a blood pressure reading of 148/94 in March 1995 when not in pain;
* identify the standards for diagnosing hypertension and Type 2 diabetes mellitus;
* the April 1, 2011 medical statement opining that the Veteran's chronic pain condition lead to elevated blood pressure which may have contributed to the cause of his death; and
* identify any relevant accepted medical principles supporting the provided medical opinions.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so. 

8.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

